Citation Nr: 1118503	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2007 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the proceeding is associated with the claims file.

When this issue was last before the Board in September 2008, it was remanded to the Originating Agency for further development.  The file has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


REMAND

The Veteran underwent a VA medical examination in December 2008.  The examiner stated an opinion that in terms of employability, and looking only at the Veteran's service-connected disabilities, the Veteran is likely able to do sedentary or non-physically demanding work; he is not likely to be able to do non-sedentary or physically demanding work due to his [nonservice-connected] cardiac condition.

Service connection for coronary artery disease was denied by an unappealed rating decision in May 2005.  However, under appropriate circumstances an intervening change in the applicable law may entitle a claimant to receive consideration of a claim on a de novo basis, or as a "new" claim, even though the claim is based essentially on the same facts as those previously decided.  See Spencer v. Brown, 17 F.3d. 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993); see also Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998).  

In this case, the Veteran served in the Republic of Vietnam and is presumed to have been exposed to Agent Orange (see 38 C.F.R. § 3.307(a)(6)(iii) (2010)).  Effective from August 31, 2010, ischemic heart disease is added to the list of diseases associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e) (2010).  Accordingly, a claim is raised of entitlement to service connection for ischemic heart disease as presumptive to Agent Orange exposure under the new regulation.  

Further, given the ambiguous opinion of the VA examiner in December 2008, the question of entitlement to a TDIU is inextricably intertwined with the newly-raised issue of service connection for ischemic heart disease.

Accordingly, the case is REMANDED to the RO or Appeals Management Center (AMC) for the following action:

1.  The RO or AMC should adjudicate the issue of entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides under the criteria in effect since March 31, 2010.

2.  The RO or the AMC should also undertake appropriate development to obtain any outstanding records pertinent to the Veteran's TDIU claim.

3.  Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected disabilities and the impact of the disabilities on the Veteran's ability to obtain and maintain substantially gainful employment.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  The rationale for all opinions expressed must also be provided.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the Veteran until he is notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this claim has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the Originating Agency.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



